Continuing Abatement Order filed March 27, 2012.




                                            In The

                              Fourteenth Court of Appeals
                                     ____________

                                    NO. 14-11-00783-CV
                                      ____________

JASON FELT, CANARY FINANCIAL, INC., JONATHAN WASSERBERG, AND
              WASSERBERG INVESTMENTS, Appellants

                                              V.

                              COMERICA BANK, Appellee


                         On Appeal from the 80th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2009-50665


                         CONTINUING ABATEMENT ORDER
        This appeal was abated for a hearing pursuant to Texas Rule of Civil Procedure
306a.    An extension of time to file the supplemental clerk's record was granted at
appellant's request until March 19, 2010. As of this date, no record has been filed.

        The parties are directed to inform the court within ten days of the date of this order
of the status of their 306a motion in the trial court.

        This appeal remains abated, treated as a closed case, and removed from this Court's
active docket. The appeal will be reinstated on this Court's active docket when the
supplemental clerk's record is filed in this Court. The Court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the Court may reinstate
the appeal on its own motion.



                                      PER CURIAM




                                             2